Name: Commission Regulation (EEC) No 1310/88 of 11 May 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: animal product;  civil law
 Date Published: nan

 12. 5 . 88 Official Journal of the European Communities No L 122/69 COMMISSION REGULATION (EEC) No 1310/88 of 11 May 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Council Regulation (EEC) No 111 5/88 (2), and in particular Article 9a (5) thereof, Whereas Article 9a of Regulation (EEC) No 1837/80 introduces arrangements for the limitation of the guarantee applicable separately in the regions where the variable premium system is applied on the one hand and in the other regions on the other hand ; whereas the functioning of these arrangements should be stipulated ; Whereas Article 9a of the abovementioned Regulation provides that the reduction in the guarantee is to depend on the number of ewes compared with a maximum guaranteed level ; whereas the number of ewes should be determined in particular using the data obtained under Council Directive 82/177/EEC (3), as amended by Regulation (EEC) No 3768/85 (4), concerning ' statistical surveys on sheep and goat numbers ; Whereas for the 1988 marketing year the estimated overrun of the ewe flock on the maximum guaranteed level leads to the fixing of a reduction coefficient ; whereas, however, provision should be made for suitable measures to ensure that the ewe premium paid as a single premium once only after the end of the marketing year should be determined on the basis of the average pro rata temporis of the basic price applicable before the entry into force of the guarantee limitation arrangements and the basic price reduced by the application of the coefficient after the entry into force of those arrangements ; HAS ADOPTED THIS REGULATION : Article 1 To estimate ewe numbers and record the number of ewes as referred to in Article 9a (2) of Regulation (EEC) No 1837/80, recourse shall be had in particular to statistics obtained under Directive 82/ 177/EEC. Article 2 For the 1988 marketing year :  the coefficient referred to in the first indent of Article 9a (2) of Regulation (EEC) No 1837/80 shall be fixed as follows :  Great Britain : 3,0,  rest of the Community : 2,0 .  the weekly amounts of the intervention prices and the guide level shall be as set out in the Annex pursuant to Article 9a (3). However, for the calculation of the ewe and nanny-goat premium in respect of the 1988 marketing year, the coefficient applied to the basic rate shall be corrected pro rata temporis. Article 3 This Regulation shall enter into force on 23 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ Nb L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 110, 29 . 4. 1988 , p. 36. (3) OJ No L 81 , 27. 3 . 1982, p. 35. (4) OJ No L 362, 31 . 12. 1985, p. 8 . Official Journal of the European Communities 12. 5. 88No L 122/70 ANNEX 1988 marketing year (in ECU/100 kg carcase weight) Week beginning Week No Intervention price Derived intervention price Guide level 4 January 11 January 18 January 25 January 1 February 8 February 15 February 22 February 29 February 7 March 14 March 21 March 28 March 4 April 11 April 1 8 April 25 April 2 May 9 May 16 May 23 May 30 May 6 June 13 June 20 June 27 June 4 July 11 July 18 July 25 July 1 August 8 August 15 August 22 August 29 August 5 September 12 September 19 September 26 September 3 October 10 October 1 7 October 24 October 31 October 7 November 14 November 21 November 28 November 5 December 12 December 19 December 26 December 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 388,82 378.38 368,69 359,17 349,57 339,96 331,81 323,93 320,69 319,12 318,52 318,52 318,52 318,52 318,52 318,52 318,52 318,52 318,96 318,96 319,22 319,62 321,27 323,74 326,26 330,96 335,66 340,36 345,77 352,87 359,95 365.39 369,22 358.77 349,08 339,56 329,96 320,35 312,20 304,32 301,08 299,51 298,91 298,91 298,91 298,91 298,91 298,91 298,91 298,91 299,35 299,35 299,61 300,01 301,66 304,13 306,65 311,35 316,05 320,75 326,16 333,26 340,34 345.78 384,86 374,52 364.92 355,51 346,00 336,49 328,42 320,62 317,41 315,86 315,27 315,27 315,27 315,27 315,27 315,27 315,27 315,27 315,71 315,71 315,96 316,36 318,00 320,44 322.93 327,58 332,23 336,89 342,25 349.27 356.28 361,66